             case 1:18-cr-00457-JGK
               Case                 Document
                     1:18-cr-00457-JGK       39 Filed
                                        Document   40 12/04/18  Page 1 ofPage
                                                        Filed 12/04/18    1   1 of 1
EPSTEIN   & Wf.'.IL LLC
ATTORNSYS Al' LAW                                                                                  (212) 732-4888
225 Broadway                                                                                       LLOYD EPSTEJN
New York, NY 10007                                                                                 Juorm n. WEIL

                                                            December 4, 2018

  Via ECF
  Hon. John G. Koeltl
  United States District Court
  500 Pearl Street
  New York, NY l 0007

                                 Re: United States v. Marites Menor
                                     Dkt. No. 18-Cr-457 (.JGK)
                                     Request for Temporary Modification of Bond

  Dear Judge Koeltl:

          This letter 1s to request a modification of the travel conditions on Ms. Menor's bond. I have
  spoken both to the United States Attorney and Pretrial Services who have no objection. Ms. Menor is
  currently at liberty on a $50,000 bond with her travel limited to the Southern and Eastern Districts of
  New York and the District of1\ew Jersey.

          I request that the Court permit Ms. Menor to travel to the Kalahan Reso1t, 250 Kalahari
  boulevard, Pocono Manor PA between December 31, 2018 and January 2,2019. The resort is a family
  resott, with indoor water rides where Ms. '.\1enor and her husband and children can spend the New
  Year's weekend with Ms. Menor's sister and her husband and children.

          Please feel free to have your Chambers contact me if you have any questions.


                                                       Sin~c~      /

                                           /
                                               /---{  ~tc/7
                                                 JuihWeil
  jw:pc                                I                /
                                      I            /
                                               /
                                                                               APPLICATION GRANTED
  cc. AlJSA Aline Flodr Flodr, Aline (lJ,S,ANYS)
       AUSA Nicholas Chiuchiolo       <'
                                                                                   SO ORDERED
      (Via ECF)

     Pretrial Services Officer Keyana Pompey
                                                                             7:Af((µ
                                                                                 John G. Koeltl, U.S.D.J.
     (Via Email Keyana Pompey@nyspt.uscourts.gov)

     Ms. Marictas Menor
                                                                   Ir( 1(t f
     (Via Email maritesmenor@grnail.com)




                                                                       L'S1JC SONY
                                                                       DOCUMENT
                                                                       ELESTRONICALLY FILED
                                                                       r ! ~~ \.,.;:t -----=.........,,-r-----,...,..,.--
                                                                       '., ·:- Tc FILED: /;2.~<j__:/K.__ ___ _
                                                                                          , e __
